Case 9:20-cv-00102-DWM Document 24 Filed 04/15/21 Page 1of8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION
DAVID SANFORD, CV 20-00102-M-DWM
Plaintiff,
vs. ORDER

DENNIS SARGENT, et al.,

Defendants.

 

 

Plaintiff David Sanford initiated this civil action on July 9, 2020. The Court
initially screened Mr. Sanford’s complaint and advised Mr. Sanford of the
deficiencies in the complaint and provided him two opportunities to cure the
deficiencies. As explained below, Mr. Sanford has failed to do so. The matter will
be dismissed because the complaint fails to establish this Court’s jurisdiction and
further leave to amend is not warranted.

1. Background

In his initial complaint, Mr. Sanford claimed “discrimination,” but he failed
to explain what injury he had suffered, who had caused the injury, when the injury
occurred, the legal basis which entitled him to relief, or the relief he sought. See,

(Doc. 8 at 1-2.) Mr. Sanford was given the opportunity to file an amended
Case 9:20-cv-00102-DWM Document 24 Filed 04/15/21 Page 2 of 8

pleading and was advised that failure to adequately respond would result in
dismissal of the matter for lack of jurisdiction. Jd. at 2.

In response, Mr. Sanford wrote that Dennis and Sarah Sargent had engaged
in slander and defamation of character by stalking him and by having people
follow and harass him at work and in stores. (Doc. 10 at 1.) Mr. Sanford indicated
he believes these same individuals had the Columbia Falls Police Department
target him and perform “drive-bys.” Jd. Mr. Sanford had taken videos of the
purported interactions and “targeting,” which he provided to the Court on SD
memory cards. Jd. Mr. Sanford also asserted his belief that the Flathead County
Sheriffs Office is targeting him. /d. In relation to the relief he sought, Mr.
Sanford stated he wanted “a court date” so that the various defendants’ treatment
of him over the last seven years would come to light and the truth be told. Jd.

The Court then advised Mr. Sanford that in order for him to proceed, he
needed to provide a legitimate federal jurisdictional basis. (Doc. 11 at 3.) Mr.
Sanford was provided with specific examples of the type of information he would
need to supply in relation to Dennis or Sarah Sargent’s purported false statements
about him and the Columbia Falls Police Department’s harassment. Id. While Mr.
Sanford was advised he did not have to respond to the Court’s specific examples,
he needed to supply more information, including a reason and a factual basis which

would provide this Court with jurisdiction over his claims. Jd. Accordingly, Mr.
Case 9:20-cv-00102-DWM Document 24 Filed 04/15/21 Page 3 of 8

Sanford was afforded one additional opportunity to amend. Jd. Mr. Sanford was
informed that his failure to do so would result in dismissal of the matter for lack of
federal jurisdiction. Jd. at 3-4.

In response, Mr. Sanford indicated that Dennis and Sarah Sargent told the
Columbia Falls Police Department and the Flathead County Sheriffs Office that he
was a sex offender and that he had attempted to rape one of his own family
members. (Doc. 12 at 1.) Mr. Sanford states that he did not live around any of his
family members, that he resided in Nevada from 1993 to 2010, and then resided in
Washington state until 2011. Jd. He states this false information has been placed
on Facebook and the internet and has resulted in two assaults. Jd. Mr. Sanford
explains that despite his requests, neither the Columbia Falls Police Department
nor the Flathead County Sheriff's Office have provided him with reports of these
incidents. Mr. Sanford concludes that he has been made out to be a very bad
person and that all of the people on he has named are responsible. /d.

Mr. Sanford then supplied the Court with two Supplements in which he
seeks to add twelve additional individual and business entities as defendants. See,
(Docs. 14 & 15.) Mr. Sanford has also apparently presented his own “Proofs of

Service” to at least 16 individuals associated with his federal filings. See, (Docs.
Case 9:20-cv-00102-DWM Document 24 Filed 04/15/21 Page 4of8

16-19; 21.)' On April 9, 2021, Mr. Sanford obtained Summonses from the Court
for nine additional individuals and entities. See, (Doc. 23.)

II. Analysis

Rule 8 of the Federal Rules of Civil Procedure provides that a complaint
“that states a claim for relief must contain . . . a short and plain statement of the
claim showing that the [plaintiff] is entitled to relief.” Fed.R.Civ.P. 8(a)(2). That
is, a complaint must “contain sufficient factual matter, accepted as true, to state a
claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (quotations omitted). A complaint’s allegations must cross “the line from
conceivable to plausible.” Jgbal, 556 U.S. at 680. Detailed factual allegations are
not required, but “[t]hreadbare recitals of the elements of a cause of action,
supported by mere conclusory statements, do not suffice.” Jd. at 678, (citing Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While a plaintiff's

allegations are taken as true, courts “are not required to indulge in unwarranted

 

| As a result of Mr. Sanford providing a “proof of service” to Jayden Smith, Mr. Smith sought a
Temporary Order of Protection against Mr. Sanford. A hearing on the matter has been scheduled
for April 19, 2021, in the Flathead County Justice Court. See, Not. (Doc. 22 at 2-3.) In his
request for the temporary order of protection, Mr. Smith explains that he worked with Mr.
Sanford three years ago and that he was alarmed to find the hand-written summons on his front
porch. /d. at 6. Mr. Smith indicates he recently moved into the residence and is distressed that
Mr. Sanford knows where he lives. /d. Mr. Smith also explains that he viewed videos of his
residence taken by Mr. Sanford when Mr. Smith was not present that have been posted to Mr.
Sanford’s own Facebook page. /d. Mr. Smith attached a copy of the Summons purported to be
issued in conjunction with Sanford’s pending federal complaint to his petition for a temporary
restraining order. /d. at 11-12.
Case 9:20-cv-00102-DWM Document 24 Filed 04/15/21 Page5of8

inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F. 3d 677, 681 (9" Cir.
2009)(internal quotation marks omitted).

To survive screening, Plaintiff's claims must be facially plausible, which
requires sufficient factual detail to allow the Court to reasonably infer that each
named defendant is liable for the misconduct alleged. Jgbal, 556 U.S. at 678. The
sheer possibility that a defendant acted unlawfully is not sufficient, and mere
consistency with liability falls short of satisfying the plausibility standard. Jd. at
678.

Federal courts are courts of limited jurisdiction and may adjudicate only
those cases authorized by the United States Constitution and Congress. Kokkonen
v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). Without jurisdiction, the
district court must dismiss the case. See, Morongo Band of Mission Indians v.
California State Bd. Of Equalization, 858 F. 2d 1376, 1380 (9" Cir. 1988). There
are two general bases for subject matter jurisdiction: (1) diversity jurisdiction; and
(2) federal question jurisdiction. 28 U.S.C. §§ 1331, 1332. The party invoking the
Court's jurisdiction bears the burden of establishing why it exists. United States v.
Orr Water Ditch Co., 600 F.3d 1152, 1157 (9th Cir. 2010). Mr. Sanford asserts
federal question jurisdiction for this action under 28 U.S.C. §1331.

Federal district courts “have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.
Case 9:20-cv-00102-DWM Document 24 Filed 04/15/21 Page 6of8

Under §1331, the general rule, referred to as the “well-pleaded complaint rule,” is
that a civil action arises under federal law for purposes of § 1331 when a federal
question appears on the face of plaintiff's properly pleaded complaint. Caterpillar
Inc. v. Williams, 482 U.S. 386, 392 (1987). An action is generally deemed to
“arise under” federal law when a “federal law creates the cause of action” that the
plaintiff has asserted. Gunn v. Minton, 568 U.S. 251, 257 (2013). Mr. Sanford’s
claims alleging defamation, slander, and harassment do not state a federal
constitutional claim.

Despite being given two opportunities to do so, Mr. Sanford alleges no
additional claims nor facts from which the Court could construe any federal cause
of action. Mr. Sanford has not identified a federal rule or constitutional provision
that was violated. Instead, Mr. Sanford provides nothing more than his own
conclusory statements and beliefs all of which, read broadly, possibly pertain to
state law causes of defamation, slander, or harassment. By limiting his complaint
to state law claims and providing limited information in response to the Court’s
orders, Mr. Sanford has failed to present a substantial question of federal law.
Accordingly, this Court lacks subject matter jurisdiction. Mr. Sanford’s complaint
will be dismissed without prejudice for lack of jurisdiction.

Because Mr. Sanford has failed to state a federal claim for relief, the Court

declines to exercise supplemental jurisdiction over any state law claims he attempts
Case 9:20-cv-00102-DWM Document 24 Filed 04/15/21 Page 7 of 8

to advance. See 28 U.S.C. § 1367 (providing that in a civil action in which a
district court has original jurisdiction, there is supplemental jurisdiction over
claims that are part of the same case or controversy); Ove v. Gwinn, 264 F.3d 817,
826 (9th Cir. 2001) (“A court may decline to exercise supplemental jurisdiction
over related state-law claims once it has dismissed all claims over which it has
original jurisdiction.” (internal quotation marks and citations omitted)). To the
extent Mr. Sanford seeks to bring state law claims, he must do so by filing an
action in state court.

Based upon the foregoing, the Court issues the following:

ORDER

1. Mr. Sanford’s claims brought pursuant to 28 U.S.C. § 1331 are
DISMISSED for lack of subject matter jurisdiction and the Court declines to
exercise jurisdiction over any potential state law claims. This matter is therefore
DISMISSED and the Clerk of Court is directed to close this matter and enter
judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

2. The Clerk of Court is directed to return all of the SD cards currently
maintained in the Pro Se Department to Mr. Sanford.

3. The Clerk of Court is directed to send a copy of this dismissal order to all
of the defendants to whom Mr. Sanford filed a proof of service and/or to whom

summonses have been issued. See, (Docs. 16-19; 21; 23.)
Case 9:20-cv-00102-DWM Document 24 Filed 04/15/21 Page 8 of 8

4. The Clerk of Court is directed to have the docket reflect that the Court
certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure
that any appeal of this decision would not be taken in good faith.

a :
DONE and DATED this lis day of April, 2021.

ull

Donald W- Molloy
United States District Judge
